Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claims 2 and 4  
	The scope of the term “node” is unclear, noting that broader definitions of the term render it largely meaningless (see the 112, 4th paragraph rejection below), but it is unclear how narrow it should be interpreted to provide appropriate meaning.
	The remainder of this office action is based on the invention as best understood by Examiner.
With Respect to Claim 5  
	It is unclear whether the term “anchor point” should be taken to require some sort of anchor or fastening structure, or if it is sufficient that there is a location/point at which a structure could be attached via adhesive or other suitable attachment mechanisms.
	The remainder of this office action is based on the invention as best understood by Examiner.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As all 3-dimensional structures contain points at which multiple lines meet, any structure will meet the broadest reasonable interpretation of the term “node” and so claims 2 and 4 fail to further limit the parent claim; the term “anchor point”, if interpreted to merely be a point at which an object could be anchored in some fashion, encompasses all possible structures as every object will have points at which something could be attached such as via adhesive or other suitable means.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by U.S. Patent #9,038,873 to Moreau (Moreau). Moreau discloses:
With Respect to Claim 1  
A tool transfer system comprising: a first attachment member (100) configured to attach to a first user (e.g. via a belt or webbing as disclosed), 5the first attachment member having a first cam (122) attached thereto; a second attachment member (200) configured to attach to a second user (e.g. via a belt or webbing as disclosed), the second attachment member having a second cam (222) attached thereto; a central housing (12) having a casing comprising a right end and a left end, the right end defining an axial opening (52a, noting it has an opening along the top/vertical axis or alternately along the side/horizontal axis, and so is an axial opening to the extent claimed), the right end axial opening configured to 10lockably accept the first cam or the second cam (it lockably accepts the first cam or alternately the cams are identical and so it can lockably accept either); the left end defining an axial opening (52b), the left end axial opening configured to lockably accept the first cam or the second cam (it lockably accepts the second cam or alternately the cams are identical and so it can lockably accept either); and, wherein if any of the first or second cams are lockably accepted into an axial opening, the opposite axial opening cannot accept a cam without simultaneously releasing the cam 15locked into the opposing axial opening (Col. 13 lines 13-54).  
With Respect to Claim 2  
The tool transfer system of claim 1 wherein the first and second cams comprise a plurality of nodes (at least to the extent broadly claimed, noting that a node is “a point or area where two lines, paths, or parts intersect or branch off” Node - definition of node by The Free Dictionary, and so it includes for example nodes where 124 and 134 intersect, where 124 intersects 126, and where 126 intersects 128).  
With Respect to Claim 4  
The object transfer system of claim 2 wherein the first and second cams each further 20comprise at least 4 nodes equally spaced a part on an outer perimeter.  
With Respect to Claim 5  
The object transfer system of claim 1 wherein the central housing further comprises an anchor point (e.g. end portion 30 and/or area around openings 44a/c which are designed to receive rope/connector/lanyard) for attaching an object thereto (clearly capable of this use which is the intended use).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #9,038,873 to Moreau (Moreau).
With Respect to Claim 3  
The tool transfer system of claim 2 but does not disclose wherein the nodes are hexagon shaped.  
	However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to modify the shape of the clip protrusions to be hexagonal instead of circular, in order to allow for them to alternately be located in a button and channel type/tongue and groove type holder without allowing for rotation, and/or as doing so constitutes a mere change in shape which does not patentably distinguish over the prior art (MPEP 2144.04).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,317,702. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application is broader than claim 1 of the ‘702 patent as they have similar limitations but with various elements removed such as not requiring that the cams be rotatably attached and claim 1 of this application not requiring the nodes; claim 2 adds the requirement of a plurality of nodes which is present in claim 1 of the ‘702 patent; claims 3-5 of this application correspond to claims 2 and 4-5 of the ‘702 patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734